        Case 2:18-cr-00002-SMJ           ECF No. 169        filed 06/02/20      PageID.739 Page 1 of 2
 PROB 12C                                                                                 Report Date: June 2, 2020
(6/16)

                                       United States District Court
                                                                                                       FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington
                                                                                              Jun 02, 2020
                                                                                                  SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Carlos Torres Medrano, Jr.               Case Number: 0980 2:18CR00002-SMJ-1
 Address of Offender:                                     Washington 99224
 Name of Sentencing Judicial Officer: The Honorable Salvador Mendoza, U.S. District Judge
 Date of Original Sentence: July 10, 2018
 Original Offense:        Attempted Obstruction of Justice, 18 U.S.C. § 1512(b)(2)(B) and (b)(3)
 Original Sentence:       Prison - 33 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Thomas M. Woods                   Date Supervision Commenced: September 5, 2019
 Defense Attorney:        Zachary Lynn Ayers                Date Supervision Expires: September 4, 2022


                                         PETITIONING THE COURT

To issue a WARRANT and incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 02/05/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Mandatory Condition # 1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Mr. Medrano was arrested on June 1, 2020, for attempted residential
                        burglary, second degree malicious mischief domestic violence, and second degree malicious
                        mischief.

                        On September 20, 2019, Mr. Medrano signed his judgment acknowledging an understanding
                        of his conditions of supervision, to include mandatory condition number 1, prohibiting him
                        from committing another federal, state, or local crime.

                        According to police report 2020-20088333, on May 26, 2020, officers from the Spokane
                        Police Department were called to a residence occupied by Mr. Medrano’s ex-girlfriend, the
                        mother of their child, and her boyfriend.

                        Mr. Medrano arrived at the residence unannounced. He is not welcome at the apartment
                        without the ex-girlfriend’s permission. Mr. Medrano demanded he be let into the apartment,
                        which she refused. He began to yell, pound on the door with his fists, and kick the door with
                        his feet. Mr. Medrano was heard saying he wanted to assault someone, referring to his ex-
        Case 2:18-cr-00002-SMJ        ECF No. 169        filed 06/02/20      PageID.740 Page 2 of 2
Prob12C
Re: Medrano, Jr., Carlos Torres
June 2, 2020
Page 2

                      girlfriend’s new boyfriend. Mr. Medrano was hitting the door so hard the occupants thought
                      he was going to bust the door down.

                      Mr. Medrano went to the back of the apartment where he tried to gain access through a
                      window. Mr. Medrano shattered the bedroom window and was heard yelling from outside.
                      The police were called, and before Mr. Medrano left the scene, a witness observed Mr.
                      Medrano kick the new boyfriend’s car door, causing damage. It was reported that multiple
                      witnesses observed Mr. Medrano at the residence.

The U.S. Probation Office respectfully recommends the Court to issue a WARRANT and incorporate the violation(s)
contained in this petition in future proceedings with the violation(s) previously reported to the Court.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     06/02/2020
                                                                           s/Corey M. McCain
                                                                           Corey M. McCain
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                           Signature
                                                                             gnature of Judicial Officer

                                                                                  06/02/2020
                                                                           Date
